Quillian, Presiding Judge.
The defendant appeals his conviction of the offense of rape. Held:
1. Defendant’s enumerations of the general grounds are without merit. There was evidence of forced entry into the building, outcry during the incident which was heard by the next door neighbor, and testimony of a daughter who helped her mother fight the defendant. This case was tried before a judge and there is ample evidence to support his finding. Johnson v. State, 146 Ga. App. 621, 622 (247 SE2d 204); Ingram v. State, 204 Ga. 164, 184 (48 SE2d 891).
2. The defendant contends that the trial court erred in ruling the victim’s ten-year-old daughter was a competent witness. "The competency of a witness is for the court to decide in its discretion (Code Ann. § 38-1601), and this decision will not be overturned in absence of abuse of discretion...” Porter v. State, 237 Ga. 580, 581 (229 SE2d 384). We find no abuse of discretion.

Judgment affirmed.


Smith and Birdsong, JJ., concur.

Submitted January 15, 1979 —
Decided February 9, 1979.
Louise T. Hornsby, R. Allen Hunt, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Carole E. Wall, Assistant District Attorneys, for appellee.